MEMORANDUM OF DECISION.
Leon E. Proctor, Sr. appeals from a judgment of the Superior Court, Cumberland County, entered for the defendant Shirley Larkin after a jury trial on Proctor’s complaint seeking damages for injuries claimed to have been caused by Larkin’s negligent operation of a motor vehicle. We reject Proctor’s contention that the evidence did not support the verdict and that therefore the trial court erred in denying Proctor’s motion for a new trial. The record reveals that although the parties’ testimony was conflicting, the jury rationally could conclude that Proctor failed to carry his burden of proof that Larkin was negligent. See Burtchell v. Willey, 147 Me. 339, 344, 87 A.2d 658, 661 (1952).
The entry is:
Judgment affirmed.
All concurring.